As filed with the Securities and Exchange Commission on November 24, 2009 UNITED STATES OF AMERICA Before the SECURITIES AND EXCHANGE COMMISSION In the matter of: Cash Account Trust Cash Management Portfolio Cash Reserve Fund, Inc. DWS Advisor Funds DWS Balanced Fund DWS Blue Chip Fund DWS Communications Fund, Inc. DWS Equity Trust DWS Equity 500 Index Portfolio DWS Global/International Fund, Inc. DWS High Income Series DWS Income Trust DWS Institutional Funds DWS International Fund, Inc. DWS Investment Trust DWS Investments VIT Funds DWS Money Funds DWS Money Market Trust DWS Municipal Trust DWS Mutual Funds, Inc. DWS Portfolio Trust DWS Securities Trust DWS State Tax-Free Income Series DWS State Tax Free Trust DWS Strategic Income Fund DWS Target Date Series DWS Target Fund DWS Tax Free Trust DWS Technology Fund DWS U.S. Government Securities Fund DWS Value Equity Trust DWS Value Series, Inc. DWS Variable Series I DWS Variable Series II Investors Cash Trust Tax-Exempt California Money Market Fund and Deutsche Investment Management Americas Inc.1 File No.812-13512 AMENDMENT NO. 3 TO THE APPLICATION FOR AN ORDER OF EXEMPTION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940 (THE “1940 ACT”) FROM: (1) CERTAIN PROVISIONS OF SECTION 15(a) OF THE 1940 ACT AND RULE 18f-2 THEREUNDER, AND (2) CERTAIN DISCLOSURE REQUIREMENTS UNDER VARIOUS RULES AND FORMS. November 24, 2009 1 On March 25, 2008, the DWS U.S. Government Securities Fund changed its name to DWS Strategic Government Securities Fund. Page 1 of 41 Sequentially Numbered Pages Please direct all written and oral communications regarding this application to: Scott D. Hogan Deutsche Investment Management Americas Inc. One Beacon Street, 14th Floor Boston, Massachusetts 02108 Phone:(617) 295-3986 Fax:(617) 295-4326 With copies to: Caroline Pearson Deutsche Investment Management Americas Inc. One Beacon Street, 14th Floor Boston, Massachusetts 02108 Phone:(617) 295-2565 Fax:(617) 830-4448 David A. Sturms, Esq. Vedder Price P.C. 222 N. LaSalle Street Chicago, Illinois 60601 Phone:(312) 609-7589 Fax:(312) 609-5005 John Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Phone:(617) 951-7393 Fax:(617) 235-0040 I. INTRODUCTION Cash Account Trust, Cash Management Portfolio, Cash Reserve Fund, Inc., DWS Advisor Funds, DWS Balanced Fund, DWS Blue Chip Fund, DWS Communications Fund, Inc., DWS Equity Trust, DWS Equity 500 Index Portfolio, DWS Global/International Fund, Inc., DWS High Income Series, DWS Income Trust, DWS Institutional Funds, DWS International Fund, Inc., DWS Investment Trust, DWS Investments VIT Funds, DWS Money Funds, DWS Money Market Trust, DWS Municipal Trust, DWS Mutual Funds, Inc., DWS Portfolio Trust, DWS Securities Trust, DWS State Tax-Free Income Series, DWS State Tax Free Trust, DWS Strategic Income Fund, DWS Target Date Series, DWS Target Fund, DWS Tax Free Trust, DWS Page 2 of 41 Sequentially Numbered Pages Technology Fund, DWS U.S. Government Securities Fund2, DWS Value Equity Trust, DWS Value Series, Inc., DWS Variable Series I, DWS Variable Series II, Investors Cash Trust and Tax-Exempt California Money Market Fund (each a “DWS Investment Company” and collectively, the “DWS Investment Companies”)3, each a registered open-end investment company that may offer one or more series of shares (each a “Series” and collectively, the “Series”)4 and Deutsche Investment Management Americas Inc. (the “Advisor” and together with the Series, the “Applicants”)5, the investment adviser to each Series, hereby file this amended application (the “Application”) for an order of the Securities and Exchange Commission (the “Commission”) under Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”). Applicants request an order exempting Applicants from Section 15(a) of the 1940 Act and Rule 18f-2 thereunder to permit the Advisor, subject to the approval of the board of trustees/directors of the applicable DWS Investment Company (each a “Board”), including a majority of those who are not “interested persons” of the Series or the Advisor as defined in Section 2(a)(19) of the 1940 Act (the “Independent Board Members”), to do the following without obtaining shareholder approval: (i) hire sub-advisers who are not an affiliated person of the Advisor or the Series within the meaning of Section 2(a)(3) of the 1940 Act, except to the 2 On March 25, 2008, the DWS U.S. Government Securities Fund changed its name to DWS Strategic Government Securities Fund. 3 Cash Management Portfolio and DWS Equity 500 Index Portfolio are master funds (each a “Master Fund”) in a master-feeder structure pursuant to Section 12(d)(1)(E) of the 1940 Act.Certain Series (as defined below) may invest substantially all their assets into one of the Master Funds. 4 The term “Series” as used herein also includes the DWS Investment Companies listed above that do not offer multiple series. 5 The term “Advisor” includes (i) the Advisor, and (ii) any entity controlling, controlled by or under common control with, the Advisor or its successors. Page 3 of 41 Sequentially Numbered Pages extent that the affiliation arises because the sub-adviser serves as a sub-adviser to a particular Series (each a “Non-Affiliated Sub-Advisor” and collectively, the “Non-Affiliated Sub-Advisors”) to manage all or a portion of the assets of the Series pursuant to an investment sub-advisory agreement with the Non-Affiliated Sub-Advisor (each a “Non-Affiliated Sub-Advisory Agreement” and collectively, the “Non-Affiliated Sub-Advisory Agreements”); (ii) hire certain affiliated sub-advisers who are indirect or direct wholly-owned subsidiaries of (a) the Advisor; or (b) the same company that, indirectly or directly, wholly-owns the Advisor (each an “Affiliated Sub-Advisor” and collectively, the “Affiliated Sub-Advisors” and together with Non-Affiliated Sub-Advisors, each a “Sub-Advisor” and collectively, the “Sub-Advisors”) to manage all or a portion of the assets of the Series pursuant to an investment sub-advisory agreement with the Affiliated Sub-Advisor (each an “Affiliated Sub-Advisory Agreement” and collectively, the “Affiliated Sub-Advisory Agreements” and together with Non-Affiliated Sub-Advisory Agreements, the “Sub-Advisory Agreements”);6 and (iii) materially amend Sub-Advisory Agreements. Applicants also apply for an order of the Commission under Section 6(c) of the 1940 Act exempting the Series from certain disclosure obligations under the following 6 Section 2(a)(43) of the 1940 Act defines “wholly-owned subsidiary of a person” as a company 95 per centum or more of the outstanding voting securities of which are, directly or indirectly, owned by such person.The Applicants request that the relief sought herein apply to existing, as well as future, Sub-Advisors. Page 4 of 41 Sequentially Numbered Pages rules and forms: (i) Item 14(a)(3) of Form N-1A;7(ii) Items 22(c)(1)(ii), 22(c)(1)(iii), 22(c)(8), and 22(c)(9) of Schedule 14A under the Securities Exchange Act of 1934 (the “Exchange Act”); (iii) Item 48 of Form N-SAR; and (iv) Sections 6-07(2)(a), (b), and (c) of Regulation S-X. Applicants are seeking this exemption primarily to enable each Series to obtain the services ofSub-Advisors believed by the Applicants to be the most suitable to manage all or a portion of the assets of the Series without the delay and expense of convening special meetings of shareholders to approve the Sub-Advisory Agreements.Under this structure, the Advisor, in its capacity as investment adviser, evaluates, allocates assets to and oversees the Sub-Advisors, and makes recommendations about their hiring and replacement to the Board of the relevant Series.This structure is commonly referred to as a “multi-manager” structure. If the relief sought is granted, the Advisor, with the approval of the relevant Board, including a majority of the members of the Board who are Independent Board Members, would, without obtaining shareholder approval, be permitted to (i) hire a Non-Affiliated Sub-Advisor or an Affiliated Sub-Advisor; (ii) terminate a Non-Affiliated Sub-Advisor and hire one or more Sub-Advisors; (iii) terminate an Affiliated Sub-Advisor and hire one or more Sub-Advisors; and (iv) materially amend Sub-Advisory Agreements (all such transactions are referred to herein as “Eligible Sub-Advisor Changes”). The Applicants have filed an application with the Commission seeking substantially similar relief solely with respect to Non-Affiliated Sub-Advisors (the 7 Form N-1A was recently amended by the Commission, effective March 31, 2009, and Item 14(a)(3) should be read to refer to Item 19(a)(3) for each Series when that Series begins using the revised form. Page 5 of 41 Sequentially Numbered Pages “Interim Application”).8Any order granted by the Commission with respect to this Application will supersede any order granted by the Commission with respect to the Interim Application. Applicants request that the relief sought herein apply to the named Applicants, as well as to any future Series and any other existing or future registered open-end management investment company or series thereof that is advised by the Advisor or an entity controlling, controlled by or under common control with the Advisor, and complies with the terms and conditions set forth herein (all future Series and any other existing or future registered open-end management investment company or series thereof that meet the qualifications set forth above are included in the term “Series”).Any Series that relies on the requested order will do so only in accordance with the terms and conditions contained in this Application. For the reasons discussed below, Applicants believe that the requested relief is appropriate in the public interest and consistent with the protections of investors and the purposes fairly intended by the policy and provisions of the 1940 Act.Applicants believe that the Series would be negatively impacted without the requested relief because of delays in hiring or replacing Sub-Advisors and costs associated with the proxy solicitation to approve new or amended Sub-Advisory Agreements. II. THE DWS FUNDS Each DWS Investment Company is organized as either a Massachusetts business trust, a New York trust, or a Maryland corporation and is registered with the Commission 8 The Interim Application (file no. 812-13678) was filed on behalf of the Applicants on July 30, 2009. Page 6 of 41 Sequentially Numbered Pages as an open-end management investment company under the 1940 Act.9Each Board consists of thirteen (13) members (“Board Members”), of which twelve (12), including the Chairperson, are Independent Board Members.The Advisor serves as “investment adviser,” as defined in Section 2(a)(20) of the 1940 Act, to the Series.The Series are not required to hold annual shareholder meetings. Each DWS Investment Company may offer shares of one or more Series with its own distinct investment objectives, policies and restrictions.Currently, the DWS Investment Companies consist of 115 Series.Many of the Series offer, pursuant to Rule 18f-3 under the 1940 Act, one or more classes of shares that are subject to different expenses.As a result, certain Series may issue a class of shares that is subject to a front-end sales load or a contingent deferred sales load.In addition, a Series or any classes thereof may pay fees in accordance with Rule 12b-1 under the 1940 Act.Shares of each Series are offered pursuant to a registration statement filed on Form N-1A. III. THE ADVISOR The Advisor, with headquarters at 345 Park Avenue, New York, New York 10154, is registered with the Commission as an investment adviser under the Investment Advisers Act of 1940 (the “Advisers Act”).The Advisor is an indirect, wholly-owned subsidiary of Deutsche Bank AG (“Deutsche Bank”).Deutsche Bank is a major global financial institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance.Deutsche Bank maintains a global investment management presence in the world’s major investment centers through, direct and 9 Each Master Fund is organized as a New York trust while the remainder of the DWS Investment Companies are organized as either a Massachusetts business trust or a Maryland corporation. Page 7 of 41 Sequentially Numbered Pages indirect, wholly-owned subsidiaries, including the Advisor in New York.Each Deutsche Bank asset management operation has its own personnel and resources, including portfolio managers and analysts, and offers specialized asset management services to Deutsche Bank clients, including in some instances, the Series.The Advisor serves as the investment adviser to each Series pursuant to an investment advisory agreement with the applicable DWS Investment Company (each an “Investment Management Agreement” and together the “Investment Management Agreements”). The Investment Management Agreement for each Series was approved by the Board, including a majority of the Independent Board Members, and by the shareholders of each Series in the manner required by Sections 15(a) and 15(c) of the 1940 Act and Rule 18f-2 thereunder.Pursuant to the terms of the Investment Management Agreement, the Advisor, subject to the supervision of the Board, provides continuous investment management of the assets of each Series.As the investment adviser to each Series, the Advisor determines the securities and other instruments to be purchased, sold or entered into by each Series and places orders with brokers or dealers selected by the
